Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
Claims 1-20 are currently pending.
Claims 1-20 have been considered on the merits.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/05/2017. It is noted, however, that applicant has not filed a certified copy of the application No. 2017-110953 as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.  

The use of the term Adcetris® (paragraph 0026), StemFit® AK03 (paragraph 0106, 0053), StemPro™-34 (0121) and iMatrix™ 511 (0053), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Note the use of other trademarks in the specification. Appropriate correction is required.

Claim Objections

Claims 3 and 4 are objected to because of the following informalities:  minor grammatical errors in claims.  
Claim 3 at line 2, the phrase “in the cell population than produced without seeding” is incomplete and in the interest of improving claim form, it is suggested that the claim be amended to include “in the seeded cell population than in the cell population before seeding” or similar.
Claim 4 at line 3, the phrase “in the cell population than produced without seeding” is incomplete and in the interest of improving claim form, it is suggested that the claim be amended to include “in the seeded cell population than in the cell population before seeding” or similar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 9, the recitation “wherein the desired cells are cells for application to a subject in need thereof” does not further limit the method recited in claim 1, as it merely recites the purpose or intended use of the desired cells of the method of claim 1 and does not result in a manipulative difference between the claimed method and the prior art. 
With respect to claim 10, the recitation “wherein the desired cells are applied to a heart, a lung…” does not further limit the method recited in claim 1 or 9, as it merely recites the purpose or intended use of the desired cells and does not result in a manipulative difference between the claimed method and the prior art. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9, 11-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “…or higher” in the limitation “the embryoid bodies being dispersed at a density reaching confluence or higher” renders claim 1 indefinite because the metes and bounds of the claimed invention cannot be determined clearly and precisely when read in light of the specification. While the phrase “reaching confluence” is defined in the specification, the phrase “or higher” is not and thus, one of ordinary skill in the art could not ascertain the maximum density at which embryoid bodies should be dispersed after reaching confluence, rendering the claim indefinite. 
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 is indefinite for failing to specify if the cell group having a high proliferation rate relative to the desired cells is different from the desired cells or if they are the same cells at different stages of differentiation. Furthermore, the phrase “a cell group having a high proliferation rate relative to the desired cells at a lower proportion in the cell population than produced without seeding” is not clear enough to understand what is being produced without seeding. 
The phrase in claim 5 “any one of claim 1” renders the claim indefinite for failing to particularly point out which claims claim 5 depends from. Consequently, the breadth of the claim cannot be determined. 
The phrase in claim 7 “any claim 1” renders the claim indefinite for failing to particularly point out which claims claim 5 depends from. Consequently, the breadth of the claim cannot be determined. 
In claims 16 and 20, the phrase “…or higher” in the limitation “and allowing the embryoid bodies to reach a density reaching confluence or higher” renders the claims indefinite because the metes and bounds of the claimed inventions cannot be determined clearly and precisely when read in light of the specification. While the phrase “reaching confluence” is defined in the specification, the phrase “or higher” is not and thus, one of ordinary skill in the art could not ascertain the maximum density at which embryoid bodies should be dispersed after reaching confluence, rendering the claims indefinite. 
Claims 3, 6, 8, 9, 11-14 and 17-19 are included in this rejection because these claims depend from above rejected claims and fail to remedy the noted indefiniteness.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because they are directed to natural products, as discussed, below.

Broadest reasonable interpretation
Claim 20 is directed to a cardiomyocyte prepared by a method comprising: seeding a cell culture by dispersing embryoid bodies obtained by inducing differentiation from the pluripotent stem cells to cardiomyocytes; and allowing the embryoid bodies to reach a density reaching confluence or higher. 

As recited in claim 20, no structural characteristics are identified and therefore the characteristics of the product (a cardiomyocyte) are not markedly different from the products naturally occurring counterpart in its natural state. Claim 20 is a product-by-process claim. Cardiomyocytes are taught in the art. The claimed genus of products (cardiomyocytes) embraces naturally occurring products such as naturally occurring cardiomyocytes. In the absence of any structural requirements in the claim, the cardiomyocytes of claim 20 cannot be differentiated from the natural occurring cells.
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter. in the instant case, claim 20 is directed to a composition of matter (a cardiomyocyte). The claim is therefore directed to a statutory category, a product.
Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions}, it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. In the instant case, the formulation is a naturally occurring product (a cardiomyocyte} and because the product (a cardiomyocyte} is the same as a product of nature, it falls within a judicial exception.
Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (a cardiomyocyte) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 20 fails to recite any additional elements that amount to significantly more than the judicial exception. In the absence of any structural requirements in the claim, the cardiomyocytes of claim 20 cannot be differentiated from the natural occurring cells.
Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8, 12, 13, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 11, 20 and 21 of copending Application No. 16/703,036. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending application. In addition, both claim methods of producing desired cells (cardiomyocytes) by dispersing embryoid bodies obtained from pluripotent stem cells differentiated to the desired cells. The limitation of producing a cell culture containing desired cells by dispersing embryoid bodies obtained by inducing differentiation from pluripotent stem cells to the desired cells of instant claim 1 is recited by claim 1 of copending Application No. 16/703,036. Claim 1 of copending application No. 16/703,036 recites adding a protease to the embryoid bodies with the purpose of dispersing the embryoid bodies. While claim 1 of the instant application does not explicitly recite adding a protease to disperse the embryoid bodies derived from pluripotent stem cells, mechanisms of dispersion of embryoid bodies are known in the art and one of the techniques commonly used comprises applying proteases to perform the dispersion. The limitation of instant claim 7 wherein the pluripotent stem cells are induced pluripotent stem (iPS) cells is recited by claim 7 of copending Application No. 16/703,036. The limitation wherein pluripotent stem cells are human cells of instant claim 8 is recited by claim 8 of copending Application No. 16/703,036. The limitation wherein the desired cells are cardiomyocytes of instant claim 12 is recited by claim 1 of copending Application No. 16/703,036. The limitation of instant claim 13 wherein a cell culture having a troponin positive rate of 50%-90% is obtained is recited by claim 11 of copending Application No. 16/703,036. The limitation of instant claim 20 of seeding a cell culture by dispersing embryoid bodies obtained by inducing differentiation from the pluripotent stem cells to cardiomyocytes is recited by claims 18 and 21 of copending Application No. 16/703,036. Although instant claim 20 does not explicitly recites that a gene other than a gene for reprogramming has been introduced into induced pluripotent stem cells, as recited in claim 18 of copending Application No. 16/703,036, the process of obtaining desired cells from induced pluripotent stem cells could include a step of introducing a gene other than a gene for reprogramming with the purpose of differentiating induced pluripotent stem cells into desired cells with chosen characteristics, such as a cardiomyocyte. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,426,802 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim encompass those of the issue patent. In addition, both claim methods for producing a sheet-shaped cell culture. The limitation of instant claim 15 of sheet-forming the cell culture obtained by the method according to claim 1 is recited by claim 1 of Patent No. 10,426,802 B2.  Claim 1 of Patent No. 10,426,802 B2 recites a method for producing a sheet-shaped cell culture comprising myoblast cells. Instant claim 15 recites a method for producing a sheet-forming a cell culture containing desired cells induced from pluripotent stem cells, wherein myoblast cells can be selected from a group as the desired cells. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-12, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zweigerdt et al. (Cytotherapy, 2003; cited on IDS filed 12/12/2019). 
With respect to claims 1, 2 and 20, Zweigerdt discloses a method of generating cultures of embryonic stem (ES) cell-derived cardiomyocytes (desired cells) (page 399, left column, first paragraph; whole document). Zweigerdt discloses inducing differentiation of ES cells in culture via embryoid body formation (page 403, right column, paragraph 2). Zweigerdt also teaches that the resulting embryoid bodies are dispersed to generate single cells for cardiomyocyte seeding (page 402, left column, paragraph 2). Zweigerdt teaches optimizing the initial concentration of differentiating ES cells to observe proliferation rates and differentiation in cultures initiated with different cell concentrations, from low to high cell numbers (page 404, left column, paragraph 2). The examiner is interpreting the limitation “the density reaching confluence is a density at which cell proliferation is substantially stopped by contact inhibition” of claim 2 as a high cell concentration in which the surface of the container is covered with cells. Accordingly, Zweigerdt teaches seeding dispersed embryoid bodies at different concentrations, including high cell densities (densities reaching confluence) (page 408, right column, second paragraph). One of ordinary skill in the art would know that cell proliferation is affected, reduced or “substantially stopped” when a cell culture is reaching confluence, thus the recitations of claim 2 are interpreted as a definition of the concept “density reaching confluence”. 
Claims 3 and 4 contain a wherein clause that recites the intended result of the method rather than requiring an additional step be performed. MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Therefore, since these claims only recite the results of the steps, then art reading on claim 1 will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results. If the method of claim 1 is performed following all its limitations, then the limitations of producing desired cells at a higher proportion in the cell population than produced without seeding recited in claim 3, and producing a cell group having a high proliferation rate relative to the desired cells at a lower proportion in the cell population than produced without seeding recited in claim 4 would be inherently expected as direct results of practicing the method of claim 1 and thus, are anticipated by Zweigerdt.
With respect to claim 5, Zweigerdt discloses that embryonic stem cell-derived cardiomyocytes express hallmarks of adult cardiomyocytes, including α-cardiac myosin heavy chain (MHC) (page 400, left column, second paragraph). Zweigerdt teaches transfecting the embryonic stem cells used for cardiomyocyte production with an αMHC-neor/pGK-hygror transgene (page 405, left column, paragraph 2; right column, paragraph 1). Zweigerdt teaches selecting for cardiomyocytes after differentiation with antibiotic G418, since the transfected construct carry the neomycin resistance gene, which confers resistance to G418 and is driven by the expression of the α-cardiac myosin heavy chain (MHC) promoter (page 400, left column, third paragraph). Thus, during cardiomyocyte selection with G418, cells that are still in an undifferentiated state are removed from the cell culture. According to the instant specification, cells having tumorigenicity include cells that still have pluripotency, such as undifferentiated cells. Furthermore, it is well known in the art that undifferentiated cells have the potential to be tumorigenic. Therefore, removing undifferentiated cells is interpreted as removing cells that have tumorigenicity.
With respect to claims 9-12, Zweigerdt teaches a method to generate cultures of cardiomyocytes in suspension (page 399, right column, second paragraph). Zweigerdt discloses that differentiated embryonic stem cells might constitute an unlimited source of cardiomyocytes suitable for multiple applications, including cardiac engraftment (page 400, left column, second paragraph). Zweigerdt teaches that pure populations of differentiating cells are needed to enable stem-cell derived cardiomyocytes to evolve as a widely used standard tool (page 400, left column, third paragraph). Zweigerdt further teaches that isolated cardiomyocytes could be transplanted as an approach for the treatment of severe heart failure (page 399, right column, third paragraph). 
With respect to claims 16 and 17, Zweigerdt discloses a method of generating cultures of embryonic stem (ES) cell-derived cardiomyocytes (desired cells) (page 399, left column, first paragraph; whole document). Zweigerdt discloses inducing differentiation of ES cells in culture via embryoid body formation (page 403, right column, paragraph 2). Zweigerdt also teaches that the resulting embryoid bodies are dispersed to generate single cells for cardiomyocyte seeding (page 402, left column, paragraph 2). Zweigerdt teaches optimizing the initial concentration of differentiating ES cells to observe proliferation rates and differentiation in cultures initiated with different cell concentrations, from low to high cell numbers (page 404, left column, paragraph 2). Zweigerdt also teaches seeding dispersed embryoid bodies at different concentrations, including high cell densities (densities reaching confluence) (page 408, right column, second paragraph). Zweigerdt discloses that flow cytometry analysis of SSEA-1 and E-cadherin (stem-cell markers) demonstrated that down-regulation of stem-cell markers was delayed in cultures seeded with higher cell numbers (densities reaching confluence), indicating that embryonic stem cells delay their own differentiation and proliferate for a longer time when seeded at higher densities (page 409, left column, first paragraph). Zweigerdt teaches selecting for cardiomyocytes with G418 after differentiation, as the embryonic stem cells used for cardiomyocyte production were transfected with an αMHC-neor/pGK-hygror transgene (page 405, left column, paragraph 2; right column, paragraph 1).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (EP 2 172 542, cited on IDS filed 11/13/2020, published on 07/04/2010). 
Hattori discloses a method of preparing a sheet of cell masses of cardiomyocytes derived from pluripotent stem cells, where the cell masses are seeded on the surface of a vessel with no space between cell masses such that adjacent cell masses will be continuously in contact with each other (0169). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 are rejected under 35 U.S.C. 103 as being obvious over Zweigerdt et al. (Cytotherapy, 2003) in view of Masuda et al. (US 2017/0335284 A1, cited on IDS filed 12/04/2019, published on 11/23/2017) in further view of Nishikawa et al. (Nature Reviews Molecular Cell Biology, 2008). 
The applied reference has a common joint inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
With respect to claims 6-8, Zweigerdt teaches that embryonic stem cell-derived cardiomyocytes express hallmarks of adult cardiomyocytes, including α-cardiac myosin heavy chain (MHC) (page 400, left column, second paragraph). Zweigerdt teaches transfecting the embryonic stem cells used for cardiomyocyte production with an αMHC-neor/pGK-hygror transgene (page 405, left column, paragraph 2; right column, paragraph 1). Zweigerdt teaches selecting for cardiomyocytes after differentiation with antibiotic G418, since the transfected construct carry the neomycin resistance gene, which confers resistance to G418 and is driven by the expression of the α-cardiac myosin heavy chain (MHC) promoter (page 400, left column, third paragraph). Thus, during cardiomyocyte selection with G418, cells that are still in an undifferentiated state are removed from the cell culture. According to the instant specification, cells having tumorigenicity include cells that still have pluripotency, such as undifferentiated cells. Furthermore, it is well known in the art that undifferentiated cells have the potential to be tumorigenic. Therefore, removing undifferentiated cells is interpreted as removing cells that have tumorigenicity. Zweigerdt teaches using J1 mouse embryonic stem cell-line and transgenic clones derived thereof such as CM 7/1, kept in the undifferentiated state by the addition of leukemia inhibitory factor (LIF) (page 401, right column, paragraph 2). However, Zweigerdt does not teach removing cells having tumorigenicity with Brentuximab Vedotin, nor teaches using induced pluripotent stem (iPS) cells or human pluripotent stem cells. 
Masuda teaches a method for producing a cell population comprising differentiated cells obtained by inducing differentiation of pluripotent stem cells (0110). Masuda teaches culturing the cell population comprising differentiated cells in the presence of an anti-CD30 antibody-binding agent (0110). Masuda teaches that CD30 is known as an undifferentiated cell marker and that it is expressed on some lymphomas (0058-0059). Masuda teaches an example using human induced pluripotent stem cell-derived cardiomyocytes (iPS-CM) derived from human iPS cell strain 253G1 (0092-0093). Masuda teaches that iPS-CM are known to contain tumorigenic undifferentiated cells, in addition to cardiomyocytes (0092).  In the example, Masuda teaches that iPS-CM were seeded in a 12-well plate at 90% confluency and exposed to an anti-CD30 antibody-binding agent, by the name of Brentuximab Vedotin 48 hours after seeding and the agent-containing medium was exchanged every 24 hours (0093). Masuda teaches that mRNA was extracted 72 and 96 hours after addition of Brentuximab Vedotin and expression levels of an undifferentiated cell-marker, Lin28, were quantified by quantitative PCR (0093). Masuda teaches that the expression of Lin28 was reduced to about 0.1% at the 96th hour, demonstrating that treating iPS-CM with Brentuximab Vedotin efficiently removes undifferentiated cells (0095-0096). 
Accordingly, at the time of the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Zweigerdt by culturing induced pluripotent stem cells, as taught by Masuda, instead of using murine embryonic stem cells for differentiation into desired cells. Moreover, a person skilled in the art would have had a reasonable expectation of success in doing so because Masuda teaches that embryonic stem cells are not limited and that induced pluripotent stem cells and embryonic stem cells are mostly preferable in terms of safety for use as medicaments (0046). Using induced pluripotent stem cells do not depend on availability of embryonic stem cells and is an alternative for research in countries where the use of embryonic cells is restricted or for those opposed to stem-cell research, as taught by Nishikawa (page 725, middle column, first paragraph). 
Additionally, it would have been obvious to a person of ordinary skill in the art to use human pluripotent stem cells instead of murine or other type of pluripotent stem cell because, according to the teachings of Nishikawa, in the case where the method is intended to be applied for human therapies, induced pluripotent stem cells can be derived from the patient to be treated, thus avoiding immune rejection (page 725, right column, fourth paragraph). Moreover, a person skilled in the art would have been confident in using human pluripotent stem cells instead of murine embryonic stem cells because Masuda teaches that human cells are preferred when used as medicaments (0002). 
Finally, it would have been obvious to a person of ordinary skill in the art to eliminate the step of transfecting the pluripotent stem cells with a construct containing the neomycin resistance gene driven by the α-cardiac myosin heavy chain (MHC) promoter, used for the purpose of selecting cardiomyocytes and removing undifferentiated cells after the differentiation step, and instead treat the cell culture with Brentuximab Vedotin, with the purpose of simplifying the method and carrying out techniques already well known in the art at the effective time of filing of the claimed invention.  Furthermore, Masuda teaches that Brentuximab Vedotin is an agent that specifically recognizes CD30, effectively and selectively killing undifferentiated, tumorigenic cells. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being obvious over Zweigerdt et al. (Cytotherapy, 2003) in view of Burcin et al. (US 20150353893 A1), published on 12/10/2015).
The teachings of Zweigerdt can be found in the previous rejections above. With respect to claim 13, Zweigerdt teaches recognizing sarcomeric myosin, a cardiomyocyte marker, with myocyte-specific antibody MF20 (pg. 410, left column, fourth paragraph). Zweigerdt does not teach recognizing troponin in the cell culture. Burcin teaches a method for differentiating pluripotent stem cells (PSCs) into cardiomyocytes (see whole document; 0002) without producing embryoid bodies from pluripotent stem cells. Burcin teaches identifying expression of Troponin T to differentiate cardiomyocytes from PSCs (0064). Burcin teaches differentiating PSCs into cardiomyocytes expressing troponin T with a yield of up to 60-98% (0064). Accordingly, at the time the invention was made, it would have been obvious for a person of ordinary skill in the art to recognize troponin and measure its expression levels with the purpose of identifying cardiomyocytes because it was a technique known and described in the art, as taught by Burcin. When differentiating pluripotent stem cells into desired cells, in the instant case, cardiomyocytes, a technique for monitoring the efficiency of the differentiation is needed. Measuring markers expressed by cardiomyocytes, such as troponin T, is a method commonly used in the art. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a troponin positive rate of 50% to 90% as recited in instant claim 13, since performing the same steps as in the method recited in claim 1, from which claim 13 is dependent, will inherently lead to the same results in the absence of evidence to the contrary including unexpected results. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being obvious over Zweigerdt et al. (Cytotherapy, 2003) in view of Masuda et al. (US 2017/0335284 A1, cited on IDS filed 12/04/2019, published on 11/23/2017).
The teachings of Zweigerdt and Masuda can be found in the previous rejections above. With respect to claim 14, Zweigerdt teaches tracking differentiation kinetics by performing flow cytometry for SSEA-1 and E-cadherin as stem-cell markers (pg. 399, left column, second paragraph). Zweigerdt teaches measuring Oct-4 expression via real time (RT)-PCR (pg. 399, left column, second paragraph). Zweigerdt does not teach measuring Lin28 positive rate in the cell culture. Masuda teaches seeding induced pluripotent stem cell (iPSC)-derived cardiomyocytes in a 12-well plate, adding different concentrations of Brentuximab Vedotin (BV) 48 hours after seeding, and quantifying Lin28 expression levels by quatitative PCR (0093). Masuda teaches that the Lin28 expression level of the BV-treated cell culture group was reduced to about 0.3% after 72 hours and to about 0.1% at the 96th hour (0095). Accordingly, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to quantify the expression rate of Lin28 when producing a cell culture with the purpose of obtaining desired cells (cardiomyocytes) because Lin28 is a marker for undifferentiated cells and its quantification is effective for determining the level of differentiation of iPSCs into desired cells, in the instant case, cardiomyocytes, as evidenced by Masuda. Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a Lin28 positive rate of 0.30% or less, as recited in instant claim 14, since performing the same steps as in the method recited in claim 1, from which claim 14 is dependent, will inherently lead to the same results in the absence of evidence to the contrary including unexpected results. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
No claims are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/Examiner, Art Unit 4161                                                                                                                                                                                                        


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635